BOWEN, Presiding Judge.
This is an appeal from an order of the juvenile court transferring the fifteen-year-old appellant to circuit court for criminal prosecution as an adult on a charge of capital murder in the death of Octovia Kendrick.
The appellant’s appointed counsel has filed a “no-merit” brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has served a copy upon the appellant.
By notice dated September 16, 1992, this Court notified the appellant that he would have until
“October 7, 1992, to serve the appellant’s counsel and this Court with a list of each and every point or issue the appellant wants considered in this appeal. If counsel finds that any of the points or issues identified by the appellant are arguable on the merits, counsel shall have until October 28, 1992, to file a supplemental brief and argument regarding the same.”
The appellant has failed to provide this Court with any list of issues to be considered.
The order of transfer complies with Ala. Code 1975, § 12-15-34, and is supported by the record. Therefore, the order of transfer is affirmed.
AFFIRMED.
All Judges concur.